Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
 
Claims 1-5 are pending.
Claims 6 and 7 are cancelled.
Claims 1-5 are amended.
Claims 1-5 as filed on December 13, 2021 are under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, and all previous claim rejections under 35 USC 112(d) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
	Claim 4 as currently amended recites the “other” thickener is at least 2% by mass and less than 15% by mass of the cosmetic.  Applicant’s remarks cite to claim 1 in support of the amendment, however, the amount of thickener of claim 4 is not limited to the amount of claim 1.  It is clear from paragraph [0030] of the instant, as-filed specification that the “other” thickener should be a subcomponent of the thickener and that there is no disclosure of a “first” thickener that is 0.5 to 15 wt% of the cosmetic and an “other” thickener that is 2 to 15 wt% of the cosmetic as newly claimed.  This is new matter.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 4 as currently amended recites the “other” thickener is at least 2% by mass and less than 15% by mass of the cosmetic.  Because the claim recites two separate, overlapping ranges for the amount of the “other” thickener, it is unclear where the endpoints of the range lie.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 5,853,711, published December 29, 1998) as evidenced by Wikipedia “Octyl methoxycinnamate” last edited November 13, 2021.
	Nakamura teach a water-in-oil emulsion cosmetic comprising (title; abstract; claims):
an organopolysiloxane elastomer spherical powder;
a hydrophobic silica powder having an average particle size of not more than 2 microns (column 3, lines 12-20); 
an oil phase comprising natural plant and animal oils (esters), oil and fatty acid esters such as squalane and pentaerythitol tetra-2-ethylhexanoate, and polar oils (column 3, lines 49-62); 
an emulsifying agent; 
water; and, optionally
0.01 to 5 wt% of a metallic soap (fatty acid salt that is an oil phase thickener) (column 4, lines 34-50) or
0.01 to 1 wt% of an organically modified clay mineral (oil phase thickener) (column 4, line 62 through column 5, line 58), as required by instant claims 2-4.
The amount of (A)+(B)+(C) is 9 to 90 wt% (paragraph bridging columns 3 and 4).  The emulsion may further comprise UV absorbents such as inter alia butylmethoxybenzoylmethane (column 6, lines 5-12; Examples I-7, II-7, III-7, IV-7), as required by instant claim 5.  Sunburn preventing emulsion examples III-7 and IV-7 comprise inter alia 10 wt% octylmethoxycinnamate (synonym for ethylhexyl methoxycinnamate as evidenced by Wikipedia), as required by instant claim 5.  Sunburn preventing examples I-7 and II-7 comprise inter alia q.s. octylmethoxycinnamate.  Sunburn preventing example I-7 further comprises inter alia 10 wt% pentaerythritol tetra-2-ethylhexanoate, 5 wt% cetyl-2-ethylhexanoate and 10 wt% squalane.
Nakamura do not specifically teach or exemplify an embodiment of emulsion comprising 6 to 40 wt% UV absorbing agent and 15 wt% or more of another non-volatile polar ester oil as required by claim 1, however, the emulsions of Nakamura comprise oils inclusive of non-volatile polar ester oils in amounts of 15 wt% (e.g., Example I-7) and the emulsions of Nakamura may further comprise UV absorbents in amounts of q.s. or 10 wt% (e.g., Example IV-7).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare emulsions as instantly claimed based on the teachings of Nakamura.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 6,936,241, published August 30, 2005) as evidenced by SpecialChem “SA-SB-300(7%) Technical DataSheet,” last edited September 20, 2021.
	Yamada teach a water-in-oil emulsified sunscreen composition comprising (title; abstract; Examples; claims):
	(a) an effective amount, preferably about 0.5 to 40 wt%, of UV protection agent selected from inter alia ethylhexyl methoxycinnamate (column 2, line 60 through column 4, line 13), as required by instant claim 5;
	(b) non-thickening oil absorbing powder selected from inter alia silica, preferably a treated silica sold under the tradename of SASB-300 available from Miyoshi Kasei (average particle size of 3 to 7 microns as evidenced by SpecialChem) (column 4, line 14 through column 5, line 23); 
	(c) water; and
	(d) an oil phase comprising a volatile silicone oil and about 0.1 to 40 wt% of a non-volatile oil inclusive of isotridecyl isononanoate (ester) (column 7, lines 30-67).
	The emulsion may further comprise 0.5 to 20 wt% of a thickening agent such as solid waxes, gelling agents, inorganic thickeners such as clay materials modified to be compatible with oil with an ammonium compound (organically modified clay), oil soluble polymers, fatty compounds and mixtures thereof (column 8, line 49 through column 12, line 16; claim 2), as required by instant claims 2-4.
Yamada do not specifically teach or exemplify an embodiment of emulsion which anticipates the emulsion of claim 1 (or claims 2-5).  However, the emulsions of Yamada comprise 0.5 to 40 wt% of UV protection agent selected from inter alia ethylhexyl ester), a non-thickening oil absorbing powder selected from inter alia silica, preferably a treated silica sold under the tradename of SASB-300 available from Miyoshi Kasei (average particle size of 3 to 7 microns as evidenced by SpecialChem), and 0.5 to 20 wt% of a thickening agent such as solid waxes, gelling agents, inorganic thickeners such as clay materials modified to be compatible with oil with an ammonium compound (organically modified clay), oil soluble polymers, fatty compounds and mixtures thereof.  Therefore, the instantly claimed emulsions are nothing more than an embodiment falling within the scope of the teachings of Yamada.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki et al. (WO 2016/068298, published May 6, 2016, as evidenced by equivalent US 2017/0333301, of record) in view of Shirao et al. (US 2014/0178481, published June 26, 2014, of record).
Yamaki teach a water-in-oil emulsion sunscreen cosmetic comprising (A) 6 to 40 wt% of a UV protective agent, (B) 0.1 to 3 wt% of an organic-modified clay mineral, (C) 0.1 to 15 wt% of an oil-phase thickening agent other than (B) such as a dextrin fatty acid ester, and (D) a silicone-based surfactant, wherein the ratio [(B)+(C)]/[(E) non-volatile liquid oils except silicone] is 0.04 or more and less than 0.68 (implies (E) can range from about [0.1+0.1]/0.68 ~= 0.3 wt% to about [3+15]/0.04 ~= 450 wt%) (title; abstract; paragraphs [0034], [0035], [0039]; claims), as required by instant claims 2-4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
The UV protective agent may include ethylhexyl methoxycinnamate (paragraph [0023]), as required by instant claim 5.
The cosmetic inevitably contains an oil component; non-volatile liquid oils inclusive of ester oils is component (E) (paragraphs [0050]-[0054]).  Examples 1-9 comprise 3 wt% isopropyl myristate (non-volatile ester oil).  The Sunscreen Cream of Formulation Example 1 comprises 5 wt% isopropyl myristate and further comprises inter alia silicic anhydride (silica) (paragraph [0094]).  
Yamaki do not specifically teach a silica powder having an average particle size of 15 microns or smaller as required by claim 1.
This deficiency is made up for in the teachings of Shirao.
Shirao teach a water-in-oil emulsion sunscreen cosmetic comprising silica (silicic anhydride) powder; silica includes commercial products such as Sunsphere L-51 (average particle size of 5 microns as evidenced by paragraph [0037] of the instant specification), Chemiselen, Aerosil 200, Spherical Silica P1500 and Mesoporous Silica (title; abstract; paragraph [0027]; Table 1; claims).  Shirao further teach the oil (outer) phase is 40 to 80 mass% and the water (inner) phase is 20 to 60 mass% (paragraphs [053]-[0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the silica (silicic anhydride) as taught by Shirao inclusive of Sunsphere L-51 for silicic anhydride in the water-in-oil emulsion sunscreen cosmetic of Yamaki because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One of ordinary skill in the art would have been motivated to make the 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments with regard to the maintained grounds of rejection over Yamaki have been fully considered but they are not persuasive.
	Applicant’s statement that Yamaki fails to disclose element (D) and more than 10% of a silica powder and further fails to provide 10% or more of element (B) (and teaches away from larger amounts of (B) has been carefully considered but is ultimately not found persuasive because Yamaki exemplifies an emulsion comprising silicic anhydride (silica) which is component (D), there is no claim limitation which requires 10% of a silica powder, and because Yamaki implicitly disclose large amounts of (B) by virtue of the ratio (the narrative of the rejection has been updated to expressly calculate ranges for (B) based on the ratio of Yamaki).  
	Applicant’s citation to the working examples of Yamaki and to allegedly less-desirable embodiments has been carefully considered however Applicant is reminded that less-desirable embodiments are still prior art.  As to the allegation that one would need to increase the amount of the polar oils in the working examples, it seems increasing the amount of polar oils fails within the scope of the teachings of Yamaki so long as the amount of the thickeners are also increased so that the ratio of Yamaki falls within the range disclosed by Yamaki (e.g., abstract, paragraph [0080]).  
	Therefore, the rejections over Yamaki are properly maintained in slightly modified narrative form to address the ratio of Yamaki and new grounds of rejection are applied herewith upon further search and consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633